UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
Vv. Case No. 8:02-cr-111-T-17MAP
DEAN A. SINIBALDI

PRELIMINARY ORDER OF
FORFEITURE FOR SUBSTITUTE ASSETS

THIS CAUSE comes before the Court upon the United States of
America's Motion for a Preliminary Order of Forfeiture for any and all
accounts held at Ameriprise Financial, Inc., in the name of Dean Sinibaldi,
client number 22309603-001, as substitute assets in partial satisfaction of the
defendant’s $200,000,000.00 Forfeiture Money Judgment.

Being fully advised of the relevant facts, the Court hereby finds that,
pursuant to 18 U.S.C. § 982(a)(1) and Rule 32.2(b)(2) of the Federal Rules of
Criminal Procedure, a Forfeiture Money Judgment was entered against the
defendant in the amount of $2,000,000.00.

The Court further finds that, the United States may seek, as a substitute
asset, forfeiture of any of the defendant’s property up to the value of the
Forfeiture Money Judgment’s remaining balance of $1,629,113.38.

Accordingly, it is hereby:
CASE NO. SoA~CR- (i-T-F]

ORDERED, ADJUDGED, and DECREED that for good cause shown,
the United States’ motion is GRANTED.

It is FURTHER ORDERED that, pursuant to 21 U.S.C. § 853(p), as
incorporated by 18 U.S.C. § 982(b)(1), and Rule 32.2(e)(1)(B), the accounts
identified above are hereby forfeited to the United States for disposition
according to law, in partial satisfaction of the defendant’s $2,000,000.00
Forfeiture Money Judgment, subject to the provisions of 21 U.S.C. § 853(n).

The net proceeds from the accounts shall be credited towards satisfaction
of the defendant’s Forfeiture Money Judgment.

The Court retains jurisdiction to address any third party claim that may
be asserted in these proceedings, and to enter any further order necessary for the
DONE and ORDERED in Tampa, Florida, this Ze rh day

of  _<JULY 2019.

forfeiture and disposition of such property.

  
   

   
 

 

Zo op EF en eae
2 — — yy
FL LEO DL ot
re

  
 

Copies to:
Anita M. Cream, AUSA
Counsel of Record
